    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 1 of 16 PageID #: 279



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

ROTHSCHILD DIGITAL                         )
CONFIRMATION, LLC,                         )
                                           )
              Plaintiff,                   )
                                           )
      v.                                   )     C.A. No. 19-1108-MN
                                           )
ACUMATICA, INC.,                           )
                                           )
              Defendant.                   )
                                           )
ROTHSCHILD DIGITAL                         )
CONFIRMATION, LLC,                         )
                                           )
              Plaintiff,                   )
                                           )
      v.                                   )     C.A. No. 19-1109-MN
                                           )
COMPANYCAM, INC.,                          )
                                           )
              Defendant.                   )
                                           )
ROTHSCHILD DIGITAL                         )
CONFIRMATION, LLC,                         )
                                           )
              Plaintiff,                   )
                                           )
      v.                                   )     C.A. No. 19-1472-MN
                                           )
MIZE, INC.,                                )
                                           )
              Defendant.                   )
                                           )




                                            

 Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 2 of 16 PageID #: 280



ROTHSCHILD DIGITAL                              )
CONFIRMATION, LLC,                              )
                                                )
              Plaintiffs,                       )
   v.                                           )    C.A. No. 19-1601-MN
                                                )
REPLICON SOFTWARE, INC.,                        )
                                                )
              Defendant.                        )
                                                )
ROTHSCHILD DIGITAL                              )
CONFIRMATION, LLC,                              )
                                                )
              Plaintiffs,                       )
   v.                                           )    C.A. No. 19-1602-MN
                                                )
EPAY SYSTEMS, INC.,                             )
                                                )
              Defendant.                        )
                                                )
ROTHSCHILD DIGITAL                              )
CONFIRMATION, LLC,                              )
                                                )
              Plaintiffs,                       )
   v.                                           )    C.A. No. 19-1603-MN
                                                )
TEAMCONNECT, LLC,                               )
                                                )
              Defendant.                        )
                                                )


                               JOINT SCHEDULING ORDER

               WK
        This ___________ day of January, 2020, the Court having conducted an initial Rulee

16(b) scheduling conference pursuant to Local Rule 16.1(b), and Plaintiff Rothschild Digital

Confirmation, LLC (“Plaintiff”) and Defendants Acumatica, Inc., CompanyCam, Inc., Mize,

Inc., Replicon Software, Inc., Epay Systems, Inc., and TeamConnect, LLC (collectively,

“Defendants”) having determined after discussion that the matter cannot be resolved at this

juncture by settlement, voluntary mediation, or binding arbitration;

                                                
 Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 3 of 16 PageID #: 281



       IT IS HEREBY ORDERED that: WKHVHPDWWHUVDUHFRQVROLGDWHGIRUDOOSXUSRVHVLQFOXGLQJ      QJ
                                         WULDO$OOIXWXUHILOLQJVVKDOOEHPDGHLQ 01 
       1.     Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date the Court enters this

Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”), which is

posted at http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery)

and is incorporated herein by reference.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before January 8, 2021.

Unless otherwise ordered by the Court, any motion to join a party or motion to amend the

pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

       3.      Application to Court for Protective Order.       Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten (10) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this order who becomes subject to a motion to
               disclose another party’s information designated “confidential” [the
               parties should list any other level of designation, such as “highly
               confidential,” which may be provided for in the protective order]

                                                
    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 4 of 16 PageID #: 282



               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.
        4.     Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.

        5.     Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

of all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

        6.     ADR Process. The parties agree to refer this matter to a magistrate judge to

explore the possibility of alternative dispute resolution.

        7.     Disclosures. Absent agreement among the parties, and approval of the Court:

               (a)      By February 14, 2020, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

               (b)      By March 13, 2020, Defendants shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

schematics, and specifications. Defendants shall also produce sales figures for their respective

accused product(s).




                                                  

    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 5 of 16 PageID #: 283



               (c)      By April 24, 2020, Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.

               (d)      By June 26, 2020, Defendants shall produce their initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               (e)      By December 18, 2020, Plaintiff shall provide final infringement

        contentions.

               (f)      By January 22, 2021, Defendants shall provide final invalidity

        contentions.

        8. Discovery.        Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules and in Local Rule 26.1 shall be strictly

observed.

               (a)      Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before March 12, 2021.

               (b)      Document Production.       Document production shall be substantially

complete by September 3, 2020.

               (c)      Requests for Admission. A maximum of fifty (50) requests for admission

are permitted for each side.

               (d)      Interrogatories.

                        i.        A maximum of twenty-five (25) interrogatories, including

contention interrogatories, are permitted for each side.

                        ii.       The Court encourages the parties to serve and respond to

contention interrogatories early in the case. The parties agree that contention interrogatories, if

filed, shall first be addressed by the party with the burden of proof. The adequacy of all



                                                  

    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 6 of 16 PageID #: 284



interrogatory answers shall be judged by the level of detail each party provides (i.e., the more

detail a party provides, the more detail a party shall receive).

               (e)     Depositions.

                       i.      Limitation on Hours for Deposition Discovery.            Each side is

limited to a total of forty-nine (49) hours of taking testimony by deposition upon oral

examination.

                       ii.     Location of Depositions.      Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before April 9, 2021. The supplemental disclosure to contradict or rebut

evidence on the same matter identified by another party is due on or before May 7, 2021. Reply

expert reports from the party with the initial burden of proof are due on or before June 4, 2021.

No other expert reports will be permitted without either the consent of all parties or leave of the

Court. Along with the submissions of the expert reports, the parties shall advise of the dates and

times of their experts’ availability for deposition.




                                                   

    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 7 of 16 PageID #: 285



                       ii.     Expert Report Supplementation. The parties agree they will permit

expert declarations to be filed in connection with motions briefing (including case dispositive

motions).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.

                       iii.    On a date to be set by separate order, generally not less than four

(4) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a date

to be set by separate order, but generally not less than three (3) days prior to the conference, any

party opposing the application for relief may file a letter, not to exceed three (3) pages, outlining

that party’s reasons for its opposition.




                                                 

    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 8 of 16 PageID #: 286



                       iv.      The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                       v.       Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

        9.     Motions to Amend / Motions to Strike.

               (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g) above.

               (b)     Any such motion shall attach the proposed amended pleading as well as a

“redline” comparison to the prior pleading or attach the document to be stricken.

        10.    Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

        11.    Claim Construction Issue Identification.       On July 2, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

Court. Subsequent to exchanging that list, all of the parties will meet and confer to prepare a

Joint Claim Construction Chart to be submitted two weeks prior to service of the opening claim

construction brief. The parties’ Joint Claim Construction Chart should identify for the Court the

term(s)/phrase(s) of the claim(s) in issue, and should include each party’s proposed construction



                                                  

    Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 9 of 16 PageID #: 287



of the disputed claim language with citation(s) only to the intrinsic evidence in support of their

respective proposed constructions. A copy of the patent(s) in issue as well as those portions of

the intrinsic record relied upon shall not be submitted with this Joint Claim Construction Chart.

In this joint submission, the parties shall not provide argument.

        12.    Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on July 31, 2020. The Defendants shall serve, but not file, an

answering brief, not to exceed 30 pages, on September 3, 2020. The Plaintiff shall serve, but

not file, its reply brief, not to exceed 20 pages, on September 18, 2020. The Defendants shall

serve, but not file, a sur-reply brief, not to exceed 10 pages, on October 2, 2020. No later than

October 9, 2020, the parties shall file a Joint Claim Construction Brief. The parties shall copy

and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

order, in substantially the form below.

                              JOINT CLAIM CONSTRUCTION BRIEF

I.      Agreed-Upon Constructions

II.     Disputed Constructions

        [TERM 1]

               1.      Plaintiff’s Opening Position

               2.      Defendants’ Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendants’ Sur-Reply Position

        [TERM 2]

               1.      Plaintiff’s Opening Position

               2.      Defendants’ Answering Position



                                                    

Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 10 of 16 PageID #: 288



               3.      Plaintiff’s Reply Position

               4.       Defendants’ Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. A

copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted in a Joint Appendix with the joint claim construction. If there are any materials that

would be submitted in an index, the parties shall submit them in the Joint Appendix.
                                                          DP
       13.                                                                      2020,
               Hearing on Claim Construction. Beginning at _______ on November ___,

the Court will hear argument on claim construction. The parties need not include any general

summaries of the law relating to claim construction in their presentations to the Court. The

parties shall notify the Court, by joint letter submission, no later than the date on which their

joint claim construction brief is filed: (i) whether they request leave to present testimony at the

hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the

conclusion of the claim construction hearing.

       14.    Supplementation. Absent agreement among the parties, and approval of the

Court, no later than 'HFHPEHU, 2020, the parties must finally supplement, inter alia, the

identification of all accused products and of all invalidity references.

       15.     Case Dispositive Motions.

               (a)     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before August 20, 2021. Briefing will be



                                                 
Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 11 of 16 PageID #: 289



presented pursuant to the Court’s Local Rules, except that all answering briefs are due no later

than September 17, 2021, and all reply briefs are due no later than October 1, 2021. No case

dispositive motion under Rule 56 may be filed more than ten (10) days before the above date

without leave of the Court.

               (b)     Concise Statement of Facts Requirement.          Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

               Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.

To the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s)

to the record. Failure to respond to a fact presented in the moving party’s concise statement of

facts shall indicate that fact is not in dispute for purposes of summary judgment. The party

opposing the motion may also include with its opposing papers a separate concise statement, not

to exceed four (4) pages, which sets forth material facts as to which the opposing party contends

there is a genuine issue to be tried. Each fact asserted by the opposing party shall also be set

forth in a separate numbered paragraph and shall be supported by specific citation(s) to the

record.

               The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph



                                                 
Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 12 of 16 PageID #: 290



basis. Failure to respond to a fact presented in the opposing party’s concise statement of facts

shall indicate that fact remains in dispute for purposes of summary judgment.

               (c)     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition to

a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert

motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

and 25 pages for all reply briefs for each SIDE.1

       16.     Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       17.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

1
       The parties must work together to ensure that the Court receives no more than a total of
       250 pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding
       the other side’s motions) of briefing on all case dispositive motions and Daubert motions
       that are covered by this scheduling order and any other scheduling order entered in any
       related case that is proceeding on a consolidated or coordinated pretrial schedule.

                                                 
Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 13 of 16 PageID #: 291



one (l) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       18.     Pretrial Conference.                  2022, the Court will hold a pretrial
                                        On February __,

                                              SP Unless otherwise ordered by the Court,
conference in Court with counsel beginning at ________.

the parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement

of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint

proposed final pretrial order in compliance with Local Rule 16.3(c) and the Court’s Preferences

and Procedures for Civil Cases not later than seven (7) days before the pretrial conference.

Unless otherwise ordered by the Court, the parties shall comply with the timeframes set forth in

Local Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

               The parties shall provide the Court two (2) double-sided courtesy copies of the

joint proposed final pretrial order and all attachments. The proposed final pretrial order shall

contain a table of contents.

       19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to      .




                                                 
Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 14 of 16 PageID #: 292



         20.    Trial. The combined matters shall be scheduled for a four (4) day trial beginning

at 9:30 a.m. on )HEUXDU\, 2022, with the subsequent trial days beginning at 9:00 a.m. Until

the case is submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m.

The trial will be timed, as counsel will be allocated a total number of hours in which to present

their respective cases.

         21.   Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions

each party intends to file.

         22.   Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.

                                               
                                                     
                                                           
                                                                 
                                                                       
                                                                            
                                                        7KH
                                                          H +RQR
                                                               QQRRUDEOH0DU\HOOHQ1RUHLND
                                                                  R
                                                        7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                        8 LW G 6W W 'L W L W - G
                                                        8QLWHG6WDWHV'LVWULFW-XGJH




                                                  
Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 15 of 16 PageID #: 293



                                             Exhibit A


                    EVENT                                            DEADLINE

Submission of Joint Scheduling Order              January 17, 2020

Rule 26(a)(1) Initial Disclosures and E-          Within 5 days of the date of the Scheduling
Discovery Default Standard                        Order

Application to Court for Protective Order         Within 10 days of the date of the Scheduling
                                                  Order

Plaintiff’s Identification of Accused Products,   February 14, 2020
Asserted Patents, and Damages Model, and
Production of File History

Production of Core Technical Documents and        March 13, 2020
Sales Figures

Plaintiff’s Initial Claim Chart                   April 24, 2020

Defendants’ Initial Invalidity Contentions        June 26, 2020

Exchange of Claim Terms/Phrases                   July 2, 2020

Joint Claim Chart                                 July 17, 2020

Plaintiff’s Opening Claim Construction Brief      July 31, 2020

Defendants’ Answering Claim Construction          September 3, 2020
Brief

Substantial Completion of Document                September 3, 2020
Production

Plaintiff’s Reply Claim Construction Brief        September 18, 2020

Defendants’ Sur-Reply Claim Construction          October 2, 2020
Brief

Joint Claim Construction Brief Filed by           October 9, 2020
Plaintiff and Defendants

Claim Construction Hearing                        November , 2020 DWDP

Plaintiff’s Final Infringement Contentions        December 18, 2020
Case 1:19-cv-01109-MN Document 19 Filed 01/27/20 Page 16 of 16 PageID #: 294




Final Supplementation of Accused Products   December 18, 2020
and Invalidity References

Joinder of Other Parties and Amendment of   January 8, 2021
Pleadings

Defendants’ Final Invalidity Contentions    January 22, 2021

Discovery Cut-Off                           March 12, 2021

Initial Expert Reports                      April 9, 2021

Rebuttal Expert Reports                     May 7, 2021

Reply Expert Reports                        June 4, 2021

Case Dispositive and Daubert Motions        August 20, 2021

Answering Briefs for Case Dispositive       September 17, 2021
Motions

Reply Briefs for Case Dispositive Motions   October 1, 2021

Pretrial Conference                         February , 2022 DWSP

Trial  GD\MXU\                          )HEUXDU\, 2022
